DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that claims 1-3, 8-10, 13, 14, 17, 19, 22 and 27 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Allowable Subject Matter
Claims 1-3, 8-10, 13, 14, 17, 19, 22, 27-30, 35, 36, 38, 39 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are WO2008/101196; WO/2018053501; and/or US2017/0113221. 
The internal search reports for PCT/US2019/043720 and Japanese Office action including the written opinions were reviewed; and the references cited in the report were also considered.
However the prior art does not anticipate or render obvious an analysis system comprising: a cartridge reader unit comprising a control unit and a pneumatic system; and a cartridge assembly configured to receive and prepare the test sample with one or more mixing materials through communication channels therein, the cartridge assembly comprising a pneumatic interface and an electronic interface; the cartridge assembly further comprising a memory chip having parameters associated with preparing the test sample and at least one sensor for detecting the analytes in the test sample; the cartridge assembly being configured for pneumatically and electronically mating with the cartridge reader unit via the pneumatic interface and the electronic interface such that the parameters associated with preparing the test sample from the memory chip are read and implemented via the control unit of the cartridge reader unit; the pneumatic system being contained within the cartridge reader unit and comprising at least one pump and at least one valve for selectively applying fluid pressure to the pneumatic interface of the cartridge assembly and thus through the communication channels of the cartridge assembly to move the test sample and the one or more mixing materials through the communication channels and to the at least one sensor; and the control unit configured to activate the pneumatic system to prepare the test sample in the cartridge assembly based on the parameters obtained from the memory chip, and provide the test sample to the at least one sensor for detecting analytes and measurements, and further configured to process the measurements from the at least one sensor, as a result of the detected analytes, to generate test results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/15/2022